SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras starts-up production of Sapinhoá Norte Early Production System (SPA), in pre-salt of Santos Basin Rio de Janeiro, February 15, 2013 – Petróleo Brasileiro S.A. – Petrobras announces that FPSO Cidade de São Vicente went on stream last Tuesday, February 12, kicking off production of the Sapinhoá Norte Early Production System (SPA), through exploratory well 3-BRSA-788-SPS (3-SPS-69), located in block BM-S-9, in the pre-salt of Santos Basin. Production will be around 15,000 barrels of oil per day, due to gas utilization limitations and will be extended for a maximum period of six months. The platform is anchored at a water depth of 2,140 meters, 310 km off the coast and the produced oil, which is of medium density (30º API) and high quality, will be transported via relief tankers. The Sapinhoá Field Development Plan lays out two permanent systems composed of FPSOs Cidade de São Paulo, in production since January 5, 2013 and Cidade de Ilhabela, whose hull is in China and production plant modules are under construction in Brazil. This platform, which has a production capacity of 150,000 barrels of oil per day and 6,000,000 m3/of gas, is expected to go on stream in the second half of 2014. Sapinhoá Field is one of Brazil’s biggest oil fields, with estimated total recoverable volumes of 2.1 billion barrels of oil equivalent (boe). Commercial production at the field began four and a half years after it was discovered in July 2008. Block BM-S-9 is operated by Petrobras (45%), in partnership with BG E&P Brasil Ltda (30%) and Repsol Sinopec Brasil S.A. (25%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 15, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
